NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1311n.06

                                          No. 12-3267                                 FILED
                                                                                   Dec 27, 2012
                          UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

LUDMILA VALENTINOVNA PAK,                          )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )       ON PETITION FOR REVIEW
                                                   )       FROM THE UNITED STATES
ERIC H. HOLDER, JR., Attorney General,             )       BOARD OF IMMIGRATION
                                                   )       APPEALS
       Respondent.                                 )
                                                   )




       BEFORE: CLAY, COOK, and ROTH,* Circuit Judges.


       PER CURIAM. Ludmila Valentinovna Pak, a native of the former Soviet Union and a

citizen of Kyrgyzstan, petitions this court for review of an order of the Board of Immigration

Appeals (BIA) dismissing her appeal from an immigration judge’s (IJ) decision denying her

application for asylum and withholding of removal and ordering her removal to Kyrgyzstan. We

deny the petition for review.

       On November 14, 2006, Pak entered the United States as a nonimmigrant visitor for pleasure

with authorization to remain for a temporary period. After that period expired, Pak filed an

application for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT). Pak generally claimed in her application that she was “persecuted, abused,

       *
        The Honorable Jane R. Roth, Senior Circuit Judge of the United States Court of Appeals for
the Third Circuit, sitting by designation.
No. 12-3267
Pak v. Holder

maltreated, beaten up, assaulted verbally and physically, [and] humiliated” in Kyrgyzstan because

of her Baptist religion and that she was mistreated by local nationalists whose actions were supported

by government authorities.

       On May 14, 2008, the Department of Homeland Security served Pak with a notice to appear

charging her with removability under Section 237(a)(1)(B) of the Immigration and Nationality Act,

8 U.S.C. § 1227(a)(1)(B), as an alien who was admitted as a nonimmigrant but remained for a time

longer than permitted. Appearing before an IJ, Pak admitted the factual allegations in the notice to

appear and conceded removability as charged.

       At the removal hearing, Pak withdrew her application for protection under the CAT. The

hearing proceeded on her remaining claims, with Pak as the sole witness. At the conclusion of the

hearing, the IJ denied Pak’s application for asylum and withholding of removal and ordered her

removal to Kyrgyzstan. The IJ found that Pak was not a credible witness and that, even if her

testimony was accepted as credible, she failed to demonstrate past persecution or a well-founded fear

of future persecution on account of a protected characteristic, as required by 8 U.S.C.

§ 1101(a)(42)(A).

       Pak appealed the IJ’s decision to the BIA. Dismissing Pak’s appeal, the BIA upheld the IJ’s

adverse credibility determination as not clearly erroneous and declined to address the IJ’s other

reasons for denying Pak’s application. This timely petition for review followed.

       Pak contends that the BIA summarily affirmed the IJ’s adverse credibility determination

without considering the testimony and other evidence on record. To the contrary, the BIA issued a

three-page order reviewing the evidence that supported the finding that Pak was not credible. Where,

                                                 -2-
No. 12-3267
Pak v. Holder

as here, “the BIA reviews the immigration judge’s decision and issues a separate opinion, rather than

summarily affirming the immigration judge’s decision, we review the BIA’s decision as the final

agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). “To the extent the BIA

adopted the immigration judge’s reasoning, however, this Court also reviews the immigration

judge’s decision.” Id. An adverse credibility determination is a finding of fact reviewed for

substantial evidence; we will reverse that determination “only if any reasonable adjudicator would

be compelled to conclude to the contrary.” Hachem v. Holder, 656 F.3d 430, 434 (6th Cir. 2011).

       Pak argues that the adverse credibility determination was based on minor inconsistencies that

did not go to the heart of her claim. Pak filed her application after the effective date of the REAL

ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231 (codified in scattered sections of 8 U.S.C.), which

“changed the standard governing credibility determinations, stating that those determinations may

be made ‘without regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim.’” Amir v. Gonzales, 467 F.3d 921, 925 n.4 (6th Cir. 2006) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)).

       The record does not compel a conclusion contrary to the adverse credibility determination.

Pak’s written application lacked any specific details about her alleged mistreatment in Kyrgyzstan;

as the IJ found, there was no evidence that her more detailed personal statement was filed with her

application. As the IJ noted, Pak’s testimony on direct examination was “detailed and quite

responsive to questioning by her counsel,” but on cross examination, she “prevaricated,”

demonstrating her “willingness to take certain liberties with the truth if she believes that it will

enhance her cause.” See Diallo v. Holder, 312 F. App’x 790, 801 (6th Cir. 2009) (“The IJ is in the

                                                 -3-
No. 12-3267
Pak v. Holder

best position to determine credibility based on the demeanor of the witness and the presentation of

testimony.”). Although detailed and internally consistent, Pak’s testimony was inconsistent with her

supporting documentation. Pak’s written application indicated that she was never arrested or

detained in Kyrgyzstan, but she testified that she was detained once and released later that evening.

Her friend Oksana Mazur submitted a letter stating that, when she and Pak were arrested, the officers

assaulted them, called them names, and “put their hands in inappropriate places.” Pak testified that

the officers merely called them names. Svetlana, another friend, submitted a letter stating that Pak

was once detained for two days; Pak did not mention this detention in her testimony. Pak testified

that she injured her ankle when nationalists pushed her down a flight of stairs, but her medical record

did not mention any assault and stated that her ankle was injured “while descending stairs.” Despite

her alleged mistreatment in Kyrgyzstan, Pak came to the United States and voluntarily returned to

Kyrgyzstan on two occasions, which further undermines her credibility. See Bleta v. Gonzales, 174

F. App’x 287, 292 (6th Cir. 2006) (holding that the fact that petitioner “voluntarily left and returned

to Albania at least three times during the period of alleged persecution” supported an adverse

credibility determination).

       Without a threshold showing of credibility, Pak cannot establish that she is entitled to asylum

or withholding of removal. See Zhao v. Holder, 569 F.3d 238, 249 (6th Cir. 2009); Singh v.

Ashcroft, 398 F.3d 396, 404 (6th Cir. 2005). Accordingly, we deny Pak’s petition for review.




                                                 -4-